DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawatani (U.S. Patent No. 4,948,009).
Sawatani discloses a cup lid structure covering on an external cup (Fig. 1) and including: a lid having a body portion (5); a first joint portion (7) provided on a bottom end of the body portion for connecting with the external cup; a straw insertion hole (at 10) penetrating through the body portion; and a flexible positioning element (15) provided on the body portion and normally closing the straw insertion hole, wherein the .

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (U.S. Application Publication No. 2013/0206717).
Lane discloses a cup lid structure covering on an external cup (Fig. 1) and including: a lid (22) having a body portion, a first joint portion (42) provided on a bottom end of the body portion for connecting with the external cup, and a first positioning portion (50) provided on the first joint portion; and a connecting member (24) having a body, a second joint portion (at 88, or sidewall) provided on a bottom end of the body to connect with an external tea filter, and a second positioning portion (78) provided on the body, wherein the first positioning portion and the second positioning portion are configured in corresponding convex-concave shapes so as to fit and connect with each other, so that the connecting member is connected with the lid (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatani in view of Chin et al. (U.S. Application Publication No. 2018/0050845).
Sawatani teaches wherein the first joint portion has a first peripheral wall connected to the bottom end of the body portion adjacent to a periphery of the body portion, and extending a distance downward from the body portion (Fig. 1), but fails to teach a first screw thread is provided along an outer wall surface of the first peripheral wall for screwing and connecting with the external cup.
Chin teaches that it is known in the art to manufacture a cup lid with screw threads (511) for connecting with an external cup (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cup lid with threads, as taught by Chin, in order to attach the cup and lid together and such a modification would be the use of a known technique to achieve a known result.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatani in view of DeGrow (U.S. Patent No. 5,148,936).
Sawatani fails to teach the lid further includes a ring flange extending outward from a top end of the body portion, and there is an inclination angle between an axial cross-section of a circular center of the ring flange and the body portion, wherein the lid further includes a plate pivotally disposed on the top end of the body portion and covering an area surrounded by the ring flange, when the plate pivots relative to the body portion, the straw insertion hole can be opened or covered.
DeGrow teaches that it is known in the art to manufacture a lid with a ring flange (at 30) extending outward from a top end of a body portion, and there is an inclination angle between an axial cross-section of a circular center of the ring flange and the body portion (Fig. 2), wherein the lid further includes a plate (18) pivotally disposed on the top end of the body portion and covering an area surrounded by the ring flange, when the plate pivots relative to the body portion, the straw insertion hole can be opened or covered (col. 2, lines 50-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Sawatani with the flange and plate structure taught by DeGrow, in order to close the lid openings and provide a lip surface for a user.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane.
Lane discloses wherein the first joint portion has a first peripheral wall connected to the bottom end of the body portion adjacent to a periphery of the body portion, and extending a distance downward from the body portion; the first positioning portion has at 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have reversed the location of the protrusion and recesses, since the device would still function in the same manner and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Liu (U.S. Application Publication No. 2012/0269025).
Lane teaches wherein the second joint portion has a second peripheral wall connected to the body and extending a distance downward from the body (Fig. 2), but fails to teach a second screw thread is provided along an inner wall surface of the second peripheral wall for screwing and connecting with the external tea filter
Liu teaches that it is known in the art to manufacture a cup with a second screw thread on an inner surface for connecting with an external tea filter (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Lane with screw threads to connect the components, since that deice would function the same and the modification would be a simple substitution of one known connection structure for another.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733